DETAILED ACTION
Status of Claims
Claims 1-7 are currently pending.  Claims 1-4 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 5-7 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-4) in the response filed on June 28, 2021 (to the May 19, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 5-7) is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).  Although not expressly stating whether the election is made with or without traverse, applicant argues: “While the applicant respectfully holds that the examination of all claims 1-7 shall not cast an unreasonable burden of search on the examiner.”  06/28/2021 Remarks, p. 2, par. 2.  In response: the establishment of burden on the Office applies to US cases only.  The instant application is a national stage entry of an international application under 35 U.S.C. § 371.  As a result, lack of unity practice is observed for restriction purposes.
Accordingly, the May 19, 2021 Requirement for Restriction is made FINAL, and claim[s] 1-4 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
1.	A medical sheet (1) containing polytetrafluoroethylene, comprising:
a first surface (5) having a roughened portion; and
a second surface (7) opposite to the first surface (5),
wherein a difference Δb between a [[“]]b1[[”]] value as a [[“]]b[[”]] value of the roughened portion (3) and a [[“]]b2[[”]] value as a [[“]]b[[”]] value of the second surface (7) is set from
B.	Claim 2 is objected to because the claim should read:
2.	The medical sheet according to claim 1, wherein
the [[“]]Δb[[”]] is set to from
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is indefinite in the recitation, “the roughened portion (3)” at ln. 4-5 of claim 1 in the 01/31/2020 claim set.  There is insufficient antecedent basis for this limitation in the claim as no “roughened portion (3)” is previously recited in claim 1.  See MPEP § 2173.05(e).  Further, “a roughened portion” is recited at ln. 2 of claim 1 in the 01/31/2020 claim set; however, the differing notation between the terms, “roughened portion (3)” (at ln. 4-5) and “a roughened portion” (at ln. 2), render the metes and bounds of the claim unclear as to whether the terms refer to the same roughened portion or separately required roughened portions.  In this regard, it is noted that the Board has held: “if a claim is amenable to Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-4 depend on claim 1 and are thus, indefinite as well.
B.	Claim 1 is indefinite because the use of the terms, “Δb,” “b1” “b2” and “b value,” renders the metes and bounds of the claim unclear as to what value is measured.  For instance, it is unclear as to whether the terms measure surface roughness or some other feature, such as color, as discussed at par. [0022]-[0027] of the instant published application, US 2020/0237953 A1.  In this regard, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, and to the extent that the terms, “Δb,” “b1” “b2” and “b value,” pertain to color, examiner suggests amending claim 1 to read:
1.	A medical sheet (1) containing polytetrafluoroethylene, comprising:
a first surface (5) having a roughened portion (3); and
a second surface (7) opposite to the first surface (5),
wherein  is a difference in a yellow-blue direction of a color space between a b1 value as a b value of the roughened portion (3) and a [[“]]b2[[”]] value as a [[“]]b[[”]] value of the second surface (7), and wherein Δb is set from
Further clarification is required.

Allowable Subject Matter
Claims 1-4 would be allowable pending address of the objections and indefiniteness rejections, discussed above.  In this regard, US 2008/0255663 A1, by Akpek et al., Publ. Oct. 16, 2008; on 01/31/2020 IDS as JP 2010-523266 A, is noted as a reference of interest.  To the extent that the method claims 5-7 can be rejoined, claim 5 should be amended to recite in the preamble: “A method of producing a medical sheet according to claim 1, [...].”

Conclusion
Claims 1-4 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611